 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    WESLEY B. AMES and STANLEY R.
      AMES,                                         NO: 2:13-CV-0261-TOR
 8
                                Plaintiffs,         ORDER ON VOLUNTARY
 9                                                  DISMISSAL WITH PREJUDICE
            v.
10
      ED GRABLE, SR. as personal
11    representative for the Estate of Rubye
      M. Ames,
12                               Defendant.

13

14         BEFORE THE COURT is the parties’ Stipulated Notice of Dismissal of

15   Complaint. ECF No. 59. The stipulation is filed pursuant to Federal Rule of Civil

16   Procedure 41(a)(1)(A)(ii). The Court has reviewed the record and files herein, and

17   is fully informed.

18         The parties stipulate to the dismissal of the complaint in this matter with

19   prejudice and with all parties bearing their own fees and costs.

20



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 1
 1         ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 3            DISMISSED with prejudice and with all parties bearing their own fees

 4            and costs.

 5         2. All pending motions are DENIED as moot and all hearings are

 6            STRICKEN from the Court’s calendar.

 7         The District Court Executive is directed to enter this Order and Judgment

 8   accordingly, furnish copies to the parties, and CLOSE the file.

 9         DATED January 10, 2019.

10

11                                  THOMAS O. RICE
                             Chief United States District Judge
12

13

14

15

16

17

18

19

20



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 2
